DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-10, 13, 15, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,280,475 B2, in view of Kamada (US 2018/0031922 A1). The following chart compares similarities between the claims of the instant application, and those of US 11,280,475 B2. For a discussion of differing limitations and rationale, please see the section immediately below the following chart.
Claims of Instant Application 17/671,025
Claims of U.S. Patent No. 11,280,475 B2
Comparison
1. A display device provided with a display panel and a light emitting device that illuminates the display panel, the light emitting device comprising: a light emitting element comprising LEDs (Light Emitting Diodes); a light source substrate having a surface on which the light emitting element is disposed; a covering material that covers the LEDs; a reflection wall that surrounds the LEDs and is in contact with the surface of the light source substrate; a wavelength conversion member that faces the light source substrate; a diffusion reflection member that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall, and wherein the diffusion reflection member is disposed between the wavelength conversion member and the light source substrate; and an optical member provided between a display panel and the wavelength conversion sheet; and the display panel comprising: a TFT substrate; a color filter substrate; and a liquid crystal layer between the TFT substrate and color filter substrate, the optical member being between the TFT substrate and the wavelength conversion sheet.

2. The display device according to claim 1, wherein the wavelength conversion member includes quantum dots.

5. The display device according to claim 2, further comprising a second optical member between the diffusion reflection member and the wavelength conversion member.

6. The display device according to claim 1, wherein the light emitting element comprises LEDs that are bare flip chip structures and emits light of a blue wavelength range.

7. The display device according to claim 1, wherein the wavelength conversion member is excited by light of the blue wavelength range emitted from the light emitting element, and outputs white light to enter the optical member.

8. The display device according to claim 1, wherein the covering material includes a resin material and has a substantially hemispherical shape.

10. The display device according to claim 1, further comprising another optical member between the diffusion reflection member and the wavelength conversion member.

13. The display device according to claim 1, wherein the LEDs are side emission-type LEDs.

17. The display device of claim 1, comprising a driver IC that drives the light emitting element, wherein light emission states of the LEDs are controlled by the driver IC according to segments, to adjust the light emission state of each segment in accordance with pictures to be displayed on the display panel, each segment comprising at least one LED.

18. The display device of claim 17, wherein each segment comprises multiple LEDs.
1. A display device provided with a display panel and a light emitting device that illuminates the display panel, the light emitting device, comprising: 

a) a light emitting element comprising an LED (Light Emitting Diode); 

b) a light source substrate having a surface on which the light emitting element is disposed; 

c) a covering material that covers the light emitting element; 

d) a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate; 

e) a wavelength conversion sheet that faces the light source substrate; 

f) a diffusion reflection sheet that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall, and wherein the diffusion reflection sheet is disposed between the wavelength conversion sheet and the light source substrate; and 

g) an optical sheet provided between a display panel and the wavelength conversion sheet; and 

h) a driver IC that drives the light emitting element, 

i) wherein the light emitting device comprises a plurality of light emitting elements; and wherein light emission states of the light emitting elements are controlled from segment to segment of the plurality of light emitting elements by the driver IC, to adjust the light emission state of each segment in accordance with pictures to be displayed on the display panel; 

j) wherein another optical sheet is provided between the diffusion reflection sheet and the wavelength conversion sheet.

2. The display device according to claim 1, 

k) the wavelength conversion sheet includes quantum dots.

3. The display device according to claim 2, 

l) the light emitting diode is a bare flip chip structure and emits light of a blue wavelength range.

4. The display device according to claim 3, 

m) wherein the wavelength conversion sheet is excited by the light of the blue wavelength range emitted from the at least one light emitting element, wherein the wavelength conversion sheet outputs white light to enter the optical sheet from the combination of the blue light emitted from the at least one light emitting element and light emitted from the wavelength conversion sheet.

5. The display device according to claim 1, 

n) wherein the covering material includes a resin material and has a substantially hemispherical.

6. The display device according to claim 1, 

o) wherein the optical sheet includes a POP (Prism on Prism) or PPD (Prism on Prism Diffuser).

7. The display device according to claim 1, 

p) wherein the light emitting device includes the plurality of the light emitting elements within one segment.

8. The display device according to claim 1, 

q) wherein light emitting element comprising an LED (Light Emitting Diode) that is a side emission-type LED.
Regarding claims 1-2, 5-8, 10, 13, and 17-18 of the instant application, U.S. Patent No. 11,280,475 B2 claims:

1. A display device provided with a display panel and a light emitting device that illuminates the display panel (preamble of claim 1 of U.S. Patent No. US 11,280,475 B2), the light emitting device comprising: a light emitting element comprising LEDs (Light Emitting Diodes) (a); a light source substrate having a surface on which the light emitting element is disposed (b); a covering material that covers the LEDs (c); a reflection wall that surrounds the LEDs and is in contact with the surface of the light source substrate (d); a wavelength conversion member that faces the light source substrate (e); a diffusion reflection member that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall (f), and wherein the diffusion reflection member is disposed between the wavelength conversion member and the light source substrate (f); and an optical member provided between a display panel and the wavelength conversion sheet (g).

2. The display device according to claim 1, wherein the wavelength conversion member includes quantum dots (k).

5. The display device according to claim 2, further comprising a second optical member between the diffusion reflection member and the wavelength conversion member (j).

6. The display device according to claim 1, wherein the light emitting element comprises LEDs that are bare flip chip structures and emits light of a blue wavelength range (l).

7. The display device according to claim 1, wherein the wavelength conversion member is excited by light of the blue wavelength range emitted from the light emitting element, and outputs white light to enter the optical member (m).

8. The display device according to claim 1, wherein the covering material includes a resin material and has a substantially hemispherical shape (n).

10. The display device according to claim 1, further comprising another optical member between the diffusion reflection member and the wavelength conversion member (j).

13. The display device according to claim 1, wherein the LEDs are side emission-type LEDs (q).

17. The display device of claim 1, comprising a driver IC that drives the light emitting element, wherein light emission states of the LEDs are controlled by the driver IC according to segments, to adjust the light emission state of each segment in accordance with pictures to be displayed on the display panel, each segment comprising at least one LED (i).

18. The display device of claim 17, wherein each segment comprises multiple LEDs (a, i, p).


Regarding claim 1 of the instant Application, U.S. Patent No. 11,280,475 B2 claims all of the elements of the claimed invention, except for the display panel comprising: a TFT substrate; a color filter substrate; and a liquid crystal layer between the TFT substrate and color filter substrate, the optical member being between the TFT substrate and the wavelength conversion sheet.
Kamada teaches or suggests (Figs. 1-7) a display device (10) provided with a display panel (11) and a light emitting device (12) that illuminates the display panel (as described in paragraph [0042]), the light emitting device (12) comprising: a light emitting element (17) comprising LEDs (Light Emitting Diodes, paragraph [0044]); a light source substrate (18) having a surface on which the light emitting element is disposed (as shown in Figs. 1-7); a covering material (a sealing member, paragraph [0049], and/or the hemispherical shaped optical elements covering each LED chip, having emission surface 17a shown in Figs. 1-7) that covers the LEDs (as shown in Figs. 1-7); a reflection wall (19) that surrounds the LEDs (as shown in Figs. 2-7) and is in contact with the surface of the light source substrate (as shown in Figs. 4-7); a wavelength conversion member (20) that faces the light source substrate (as shown in Figs. 2-7); a diffusion reflection member (15 or 15a) that is in contact with the reflection wall (as shown in Figs. 4-7) and includes a plurality of particles (paragraph [0046]) and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall (as described in paragraph [0046]), and wherein the diffusion reflection member (15 or 15a) is disposed between the wavelength conversion member (20) and the light source substrate (18, as shown in Figs. 4-7); and an optical member (21 or 22) provided between a display panel (11) and the wavelength conversion sheet (20, as shown in Figs. 4-7); and the display panel (11) comprising: a TFT substrate (paragraph [0043]); a color filter substrate (paragraph [0043]); and a liquid crystal layer between the TFT substrate and color filter substrate (as described in paragraph [0043]), the optical member (21 or 22) being between the TFT substrate (i.e. the TFT within 11, as described in paragraph [0043]) and the wavelength conversion sheet (20; as shown in Figs. 4-7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the feature of the display panel comprising: a TFT substrate; a color filter substrate; and a liquid crystal layer between the TFT substrate and color filter substrate, the optical member being between the TFT substrate and the wavelength conversion sheet, such as taught or suggested by Kamada, in order to improve and/or increase the appearance and/or performance of the backlight (i.e. by providing the optical element at a position to condition the light from the back light along the optical path to the display).
Regarding claim 9, U.S. Patent No. 11,280,475 B2 does not claim the optical member includes a brightness enhancement film.
Kamada teaches or suggests (Figs. 1-7) the optical member (21 or 22) includes a brightness enhancement film (both 21 and 22 aid in extracting light from the backlight and enhance the brightness thereof, as described in paragraph [0047]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the feature of the optical member includes a brightness enhancement film, such as taught or suggested by Kamada, in order to improve and/or increase the appearance and/or performance of the backlight.
Regarding claim 15, U.S. Patent No. 11,280,475 B2 does not claim the LEDs are provided in packages each covered with lenses.
Kamada teaches or suggests (Figs. 1-7) the LEDs are provided in packages (paragraph [0049]) each covered with lenses (as shown in Figs. 4-7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the feature of the LEDs are provided in packages each covered with lenses, such as taught or suggested by Kamada, in order to improve and/or increase the appearance, brightness, and/or performance of the backlight.
Regarding claim 20, U.S. Patent No. 11,280,475 B2 does not claim the reflection wall includes a horizontal part and an inclined part.
Kamada teaches or suggests (Figs. 1-7) the reflection wall (19) includes a horizontal part (19a and/or 19c) and an inclined part (19b).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the feature of the reflection wall includes a horizontal part and an inclined part, such as taught or suggested by Kamada, in order to improve and/or increase the appearance, brightness, and/or performance of the backlight, and/or reduce a dark region around the periphery of the display.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,280,475 B2 in view of Kamada, as applied to claim 2 above, and in further view of Kim et al. (US 7,635,194 B2, herein referred to as: Kim).
Regarding claim 3, U.S. Patent No. 11,280,475 B2 does not claim the LEDs are side emission-type LEDs.
Kim teaches or suggests (Figs. 1-10) a light emitting element (210) is of a side emission type (col. 4, lines 54-60).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the feature of the light emitting element is of a side emission type, such as taught or suggested by Kim, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the light mixing and/or light uniformity of the device.

Claims 4, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,280,475 B2 in view of Kamada, as respectively applied to claims 1 and 2 above, and in further view of Kim et al. (US 7,635,194 B2, herein referred to as: Kim).
Regarding claim 4, 12, and 14, U.S. Patent No. 11,280,475 B2 does not claim the diffusion reflection member is formed as a single resin sheet printed with the plurality of particles (as recited in claims 4 and 14); or wherein the particles comprise an ink (as recited in claim 12).
Yamada teaches or suggests (Figs. 1-2, 6-7C, and 9) the diffusion reflection sheet (33) is formed as a single resin sheet (as shown in Figs. 1-2 and 9) printed with ink (32) including the plurality of particles (paragraph [0072]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the features of the diffusion reflection member is formed as a single resin sheet printed with the plurality of particles (as recited in claims 4 and 14); or wherein the particles comprise an ink (as recited in claim 12), such as taught or suggested by Yamada, in order to reduce the cost and/or the complexity of manufacturing the device. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,280,475 B2 in view of Kamada, as applied to claim 10 above, and in further view of Hori et al. (US 2019/0196270 A1, herein referred to as: Hori).
Regarding claim 11, U.S. Patent No. 11,280,475 B2 does not claim the another optical member includes a POP (Prism on Prism) or a PPD (Prism on Prism Diffuser).
Hori teaches or suggests (Figs. 9-11) the another optical member includes a POP (Prism on Prism) or a PPD (Prism on Prism Diffuser) (as described in paragraphs [0056]-[0062]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the features of the another optical member includes a POP (Prism on Prism) or a PPD (Prism on Prism Diffuser), such as taught or suggested by Hori, in order to improve the light extraction and/or brightness uniformity of the display.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,280,475 B2 in view of Kamada, as applied to claim 1 above, and in further view of Inoue et al. (US 2008/0303777 A1, herein referred to as: Inoue).
Regarding claim 16, U.S. Patent No. 11,280,475 B2 does not claim that at least some of the plurality of the particles have a hollow structure.
Inoue teaches or suggests (Figs. 1-10B) various diffusion elements comprising particles (as shown in Figs. 1-10B) at least some of the plurality of the particles have a hollow structure (paragraph [0115]), or wherein the plurality of the particles include hollow silica (paragraph [0115]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the features of at least some of the plurality of the particles have a hollow structure, such as taught or suggested by Inoue, in order to increase the diffusing, or otherwise homogenizing, light emitted from the light emitting element.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,280,475 B2 in view of Kamada, as applied to claim 1 above, and in further view of Oshima (US 2011/0193118 A1), herein referred to as: Oshima).
Regarding claim 19, U.S. Patent No. 11,280,475 B2 does not claim the covering material has a refractive index between the refractive index of air and a refractive index of the LEDs.
Oshima teaches or suggests (Figs. 2C and 4) the covering material (102) having a refractive index between a refractive index of the light emitting element and a refractive index of air (paragraphs [0061] and [0064], i.e. the refractive index of air being approximately 1.0, and thus reasonably lower than a resin material).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,280,475 B2 and incorporated the features of the covering material having a refractive index between a refractive index of the light emitting element and a refractive index of air, such as taught or suggested by Oshima, in order to improve the light extraction and/or luminous intensity of the LEDs.

Claims 1, 10, 12-14, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of U.S. Patent No. 11,079,093 B2, in view of Kamada (US 2018/0031922 A1). 
Regarding claim 1, 10, 12-14, 16, and 19 of the instant application, U.S. Patent No. 11,079,093 B2 claims all of the elements of the claimed inventing, except for a display device provided with a display panel and the light emitting device that illuminates the display panel, an optical member provided between a display panel and the wavelength conversion sheet; and the display panel comprising: a TFT substrate; a color filter substrate; and a liquid crystal layer between the TFT substrate and color filter substrate, the optical member being between the TFT substrate and the wavelength conversion sheet.
Kamada teaches or suggests (Figs. 1-7) a display device (10) provided with a display panel (11) and a light emitting device (12) that illuminates the display panel (as described in paragraph [0042]), the light emitting device (12) comprising: a light emitting element (17) comprising LEDs (Light Emitting Diodes, paragraph [0044]); a light source substrate (18) having a surface on which the light emitting element is disposed (as shown in Figs. 1-7); a covering material (a sealing member, paragraph [0049], and/or the hemispherical shaped optical elements covering each LED chip, having emission surface 17a shown in Figs. 1-7) that covers the LEDs (as shown in Figs. 1-7); a reflection wall (19) that surrounds the LEDs (as shown in Figs. 2-7) and is in contact with the surface of the light source substrate (as shown in Figs. 4-7); a wavelength conversion member (20) that faces the light source substrate (as shown in Figs. 2-7); a diffusion reflection member (15 or 15a) that is in contact with the reflection wall (as shown in Figs. 4-7) and includes a plurality of particles (paragraph [0046]) and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall (as described in paragraph [0046]), and wherein the diffusion reflection member (15 or 15a) is disposed between the wavelength conversion member (20) and the light source substrate (18, as shown in Figs. 4-7); and an optical member (21 or 22) provided between a display panel (11) and the wavelength conversion sheet (20, as shown in Figs. 4-7); and the display panel (11) comprising: a TFT substrate (paragraph [0043]); a color filter substrate (paragraph [0043]); and a liquid crystal layer between the TFT substrate and color filter substrate (as described in paragraph [0043]), the optical member (21 or 22) being between the TFT substrate (i.e. the TFT within 11, as described in paragraph [0043]) and the wavelength conversion sheet (20; as shown in Figs. 4-7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. 11,079,093 B2 and incorporated the features of a display device provided with a display panel and the light emitting device that illuminates the display panel, an optical member provided between a display panel and the wavelength conversion sheet; and the display panel comprising: a TFT substrate; a color filter substrate; and a liquid crystal layer between the TFT substrate and color filter substrate, the optical member being between the TFT substrate and the wavelength conversion sheet, such as taught or suggested by Kamada, in order to increase the utility of the device (i.e. by providing an embodiment for which the backlight can be utilized as in a display).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,079,093 B2 in view of Kamada, as applied to claim 1 above, and in further view of Hori.
Regarding claim 11, U.S. Patent No. 11,079,093 B2 does not claim the another optical member includes a POP (Prism on Prism) or a PPD (Prism on Prism Diffuser).
Hori teaches or suggests (Figs. 9-11) the another optical member includes a POP (Prism on Prism) or a PPD (Prism on Prism Diffuser) (as described in paragraphs [0056]-[0062]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. US 11,079,093 B2 and incorporated the features of the another optical member includes a POP (Prism on Prism) or a PPD (Prism on Prism Diffuser), such as taught or suggested by Hori, in order to improve the light extraction and/or brightness uniformity of the display.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamada (US 2018/0031922 A1).
Regarding claim 1, Kamada discloses (Figs. 1-7) a display device (10) provided with a display panel (11) and a light emitting device (12) that illuminates the display panel (as described in paragraph [0042]), the light emitting device (12) comprising: a light emitting element (17) comprising LEDs (Light Emitting Diodes, paragraph [0044]); a light source substrate (18) having a surface on which the light emitting element is disposed (as shown in Figs. 1-7); a covering material (a sealing member, paragraph [0049], and/or the hemispherical shaped optical elements covering each LED chip, having emission surface 17a shown in Figs. 1-7) that covers the LEDs (as shown in Figs. 1-7); a reflection wall (19) that surrounds the LEDs (as shown in Figs. 2-7) and is in contact with the surface of the light source substrate (as shown in Figs. 4-7); a wavelength conversion member (20) that faces the light source substrate (as shown in Figs. 2-7); a diffusion reflection member (15 or 15a) that is in contact with the reflection wall (as shown in Figs. 4-7) and includes a plurality of particles (paragraph [0046]) and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall (as described in paragraph [0046]), and wherein the diffusion reflection member (15 or 15a) is disposed between the wavelength conversion member (20) and the light source substrate (18, as shown in Figs. 4-7); and an optical member (21 or 22) provided between a display panel (11) and the wavelength conversion sheet (20, as shown in Figs. 4-7); and the display panel (11) comprising: a TFT substrate (paragraph [0043]); a color filter substrate (paragraph [0043]); and a liquid crystal layer between the TFT substrate and color filter substrate (as described in paragraph [0043]), the optical member (21 or 22) being between the TFT substrate (i.e. the TFT within 11, as described in paragraph [0043]) and the wavelength conversion sheet (20; as shown in Figs. 4-7).
Regarding claim 2, Kamada discloses (Figs. 1-7) the wavelength conversion member (20) includes quantum dots (paragraph [0073]).
Regarding claim 7, Kamada discloses (Figs. 1-7) the wavelength conversion member (20) is excited by light of the blue wavelength range emitted from the light emitting element (as described in paragraph [0049]), and outputs white light to enter the optical member (via additive color mixing, as described in paragraph [0049]).
Regarding claim 9, Kamada discloses (Figs. 1-7) the optical member (21 or 22) includes a brightness enhancement film (both 21 and 22 aid in extracting light from the backlight and enhance the brightness thereof, as described in paragraph [0047]).
Regarding claim 15, Kamada discloses (Figs. 1-7) the LEDs are provided in packages (paragraph [0049]) each covered with lenses (as shown in Figs. 4-7).
Regarding claim 17, Kamada discloses (Figs. 1-7) a driver IC (not shown, see paragraphs [0051] and [0062]) that drives the light emitting element (as described in paragraphs [0051] and [0062]), wherein light emission states of the LEDs (17) are controlled by the driver IC according to segments (segments formed by each board 18, as shown in Fig. 3, and as described in paragraphs [0051] and [0062]), to adjust the light emission state of each segment in accordance with pictures to be displayed on the display panel (as described in paragraphs [0051] and [0062]), each segment comprising at least one LED (as shown in Fig. 3 and as described in paragraphs [0051] and [0062]).
Regarding claim 18, Kamada discloses (Figs. 1-7) each segment comprises multiple LEDs (as shown in Fig. 3 and as described in paragraphs [0051] and [0062]).
Regarding claim 20, Kamada discloses (Figs. 1-7) the reflection wall (19) includes a horizontal part (19a and/or 19c) and an inclined part (19b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada, in view of Kim et al. (US 7,635,194 B2, herein referred to as: Kim).
Regarding claims 3 and 13, Kamada does not explicitly teach that the LEDs are side emission-type LEDs.
Kim teaches or suggests (Figs. 1-10) a light emitting element (210) is of a side emission type (col. 4, lines 54-60).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kamada and incorporated the teachings of the light emitting element is of a side emission type (as recited in claims 3 and 13), such as taught or suggested by Kim, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the light mixing and/or light uniformity of the device.

Claims 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada, in view of Yamada et al. (US 2018/0080625 A1, herein referred to as: Yamada).
Regarding claim 4, 12, and 14, Kamada does not explicitly teach that the diffusion reflection member is formed as a single resin sheet printed with the plurality of particles (as recited in claims 4 and 14).
Yamada teaches or suggests (Figs. 1-2, 6-7C, and 9) the diffusion reflection sheet (33) is formed as a single resin sheet (as shown in Figs. 1-2 and 9) printed with ink (32) including the plurality of particles (paragraph [0072]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kamada and incorporated the teachings of the diffusion reflection member is formed as a single resin sheet printed with the plurality of particles (as recited in claims 4 and 14), such as taught or suggested by Yamada, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost and/or the complexity of manufacturing the device. 
Regarding claim 6, Kamada teaches or suggests (Figs. 1-7) the light emitting element comprises LEDs (17, paragraph [0049]) that are bare (chip 17, itself is a bare chip) and emits light of a blue wavelength range (as described in paragraph [0049]).
Kamada does not explicitly teach that said LEDs are flip chip structures.
Yamada teaches or suggests (paragraphs [0034]-[0045]) the light emitting element comprises LEDs (20) that are bare flip chip structures (paragraph [0039]) and emits light of a blue wavelength range (paragraphs [0035]-[0042]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kamada and incorporated the teachings of said LEDs are flip chip structures, such as taught or suggested by Yamada, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve the efficiency and/or the performance of the device, and/or reduce the complexity in assembling the device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamada, in view of Inoue et al. (US 2008/0303777 A1, herein referred to as: Inoue).
Regarding claim 16, Kamada does not explicitly teach that at least some of the plurality of the particles have a hollow structure.
Inoue teaches or suggests (Figs. 1-10B) various diffusion elements comprising particles (as shown in Figs. 1-10B) at least some of the plurality of the particles have a hollow structure (paragraph [0115]), or wherein the plurality of the particles include hollow silica (paragraph [0115]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kamada and incorporated the teachings of at least some of the plurality of the particles have a hollow structure, such as taught or suggested by Inoue, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to yield the predictable result of diffusing, or otherwise homogenizing, light emitted from the light emitting element.

Claims 8 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kamada, in view of Oshima (US 2011/0193118 A1), herein referred to as: Oshima).
Regarding claim 8, although Kamada appears to suggest (Figs. 4-7) the covering material includes a resin material and has a substantially hemispherical shape (as shown in Figs. 4-7), there is no explicit recitation of a resin forming the hemispherical cover depicted in Figs. 4-7.
Oshima teaches or suggests (Figs. 2C and 3) the covering material (102 and/or 103) includes a resin material (paragraph [0047]) and has a substantially hemispherical shape (as shown in Figs. 2C and 4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kamada and incorporated the teachings of the covering material includes a resin material and has a substantially hemispherical shape, such as taught or suggested by Oshima, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost of manufacturing the device, and/or improving the light extraction efficiency of the device, and/or increase the longevity of the device (i.e. by sealing and protecting the LEDs therein from the surrounding environment). 
Regarding claim 19, Kamada does not explicitly teach or suggest that the covering material has a refractive index between the refractive index of air and a refractive index of the LEDs.
Oshima teaches or suggests (Figs. 2C and 4) the covering material (102) having a refractive index between a refractive index of the light emitting element and a refractive index of air (paragraphs [0061] and [0064], i.e. the refractive index of air being approximately 1.0, and thus reasonably lower than a resin material).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kamada and incorporated the teachings of the covering material having a refractive index between a refractive index of the light emitting element and a refractive index of air, such as taught or suggested by Oshima, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the light extraction and/or luminous intensity of the LEDs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Primary Examiner, Art Unit 2875